Title: From George Washington to Thomas Law, 28 March 1796
From: Washington, George
To: Law, Thomas


          
            Dear Sir,
            Phila. 28th March 1796.
          
          By letters recd from Hope Park, dated the 22d instt, we are informed that your Marriage with Miss Custis was celebrated the day before.
          On this pleasing occasion we offer you and Eliza, our sincere, & affectionate congratulations; and vows for the perfect happiness of you both, in the union you have formed.
          Whether here, or at Mount Vernon we shall always be happy to see you, and at either place when you are there we pray you to consider yourselves at home. With great & sincere regard we remain Your affectionate
          
            G.W.M.W.
          
        